COURT OF CRIMINAL APPEALS
                              No.     PD-0347-15
                                                                                   MAY 2 7 2015
                                      IN    THE
                                                                               Abel Acosta, Clerk
                      COURT    OF    CRIMINAL          APPEALS


                               AUSTIN,          TEXAS
                                                                                  FILED IN
                        MICHAEL      WAYNE           BOHANNAN        COURT OF CRIMINAL APPEALS
                                                                                MAY 27 2015
                                           V.


                                                                              Abei Acosta, Clerk
                           THE      STATE       OF    TEXAS



                    From Appeal No. 09-13-00090-CR

                    Trial Cause No.             12-10-10953-CR

                            Montgomery County


     PETITIONER'S    MOTION   REQUESTING              LEAVE   TO   FILE   A    REDUCED

     NUMBER OF    COPIES   OF PETITION FOR DISCRETIONARY REVIEW

        AND NOTICE OF      INABILITY TO MAKE                 SERVICE REQUIRED

                              UNDER    RULE          68.11



TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:


     COMES NOW/   Petitioner Bohannan and moves the Court for leave

to file a reduced number of copies of his Petition For Discretionary

Review ("PDR")/ and notifies the Court of his inability to make

the service required under Rule 68.11.                       In support thereof/ and

notice thereto,   Bohannan would show the following:




     Bohannan is currently imprisoned in the Texas Department of

Criminal Justice.     While the agency will permit offenders to obtain

copies of their medical records, grievances, visitation lists, and
offender property receipts,          the agency,      by policy,      refuses to

provide offenders copies of legal papers/pleadings,                    even if that

offender is able and willing to pay for those copies.                     As a result,

Bohannan would have to hand type most of the copies the Court

normally requires (he could use carbon paper for some) for PDR's.

Not only does Bohannan suffer from carpal tunnel syndrome, making

that typing slow and painful,             he would have to obtain the paper

and typewriter ribbon with which to do so,                 something difficult for

an indigent offender to accomplish.

                                           II



     On April 27,      2011;J;- Bohannan gave the prison officials his

first-class prepaid letter to the "State's Prosecuting Attorney"

containing a copy of his Motion To Supplement The Appellate

Record.    Bohannan    mailed   it   to    the   address   the TDCJ    State   Counsel


For Offenders Legal Handbook (the reference the TDCJ provides

offenders in their law libraries) provided,                 such being:


   State Prosecuting Attorney
   P.O.   Box 12405,    Capitol Station
   Austin,   Texas     78711-2405


On May 12, 2015, Bohannan received the mailing back from the post

office stating "ANK" (Address Not Known),                  "NIXIE"/ and "Return To

Sender Attempted - Not Known Unable To Forward".                   Because the

prison officials prohibit copying (as noted above) Bohannan is

unable to provide the Court (and make the required service) of a

copy of the returned envelope.              As it currently stands, Bohannan

is unable to make service upon the State's Prosecuting Attorney



                                      -    2
because the prison officials provide an incorrect address to the

state's prison population.


     WHEREFORE,   PREMISES CONSIDERED,         Bohannan prays this Honorable

Court permit him to file a single copy of his PDR with the Clerk

of the Court,   and the Montgomery County District Attorney.

Bohannan will maintain an additional copy of the PDR (and this

pleading) for the State Prosecuting Attorney,           until such time as

the Court instructs him how to make the required service on same.

Bohannan apologizes to the Court for this inconvienence his

circumstances have created in this cause.


                                                Respectfully submitted,




                                                        ,/^-
                                                Michael W.    Bohannan " #1841746
                                                9601 Spur 591
                                                Amarillo,    Texas       79107-9606

                                                806-381-7080



                        UNSWORN       DECLARATION



     I, Michael Bohannan/ being presently imprisoned in Potter

County, Texas, and under penalty of perjury, do hereby affirm

that the foregoing facts are true and correct.


Ixecuted on this the    /SY-^ day of W*                              ,    2015
                                                 f-


                                                ten.*-
                                                Petitioner/Affiant


                                  -    3   -
                        CERTIFICATE   OF   MAILING     AND   SERVICE


        I, Michael Bohannan, being presently imprisoned in Potter

County,       Texas,    and under penalty of perjury,           do hereby affirm

that I have delivered a copy of this motion,                    to a TDCJ official,

first-class postage prepaid, for mailing to:


Clerk    of    the    Court

Texas Court of Criminal Appeals
P.O.    Box 12308,       Capitol Station
Austin,       Texas     78711-2308




William Delmore,          Asst. Dist. Att'y
207 W. Phillips Street
Conroe,       Texas     77301



on this the /2{k day of                M~y                         , 2015.


                                                       <^C/^-
                                                       Petitioner/Affiant




                                           -   4   -